Citation Nr: 0203151	
Decision Date: 04/08/02    Archive Date: 04/18/02

DOCKET NO.  97-27 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher rating for post-traumatic 
cervical spondylosis with upper extremity neuropathy, 
initially rated as 20 percent disabling.

2.  Entitlement to an effective date earlier than May 29, 
1996, for service connection for post-traumatic cervical 
spondylosis with upper extremity neuropathy.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from June 1971 to June 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1997 RO rating decision that granted service 
connection for post-traumatic cervical spondylosis with upper 
extremity neuropathy, and assigned a 20 percent evaluation 
under Diagnostic Code 5010-5293, effective from May 29, 1996.  
The veteran submitted a notice of disagreement in May 1997, 
claiming entitlement to a higher rating and claiming 
entitlement to an earlier effective date of award of service 
connection.  The RO issued a statement of the case in July 
1997, and the veteran submitted a substantive appeal in 
August 1997.  The record indicates the veteran canceled his 
scheduled hearing before the RO on August 9, 1999.

In correspondence received from the veteran in January 2001, 
the veteran raised the issues of entitlement to service 
connection for arthritis in the knees, burning in the feet, 
and tingling in the fingers for the first time.  As those 
issues have not been fully developed for appellate review, 
they are referred to the RO for such further development as 
may be necessary.


REMAND

In his substantive appeal received in August 1997, the 
veteran requested a hearing at a local office before the 
Board.  In February 2002, the veteran's appeal was certified 
to the Board.  In March 2002, the Board requested that the 
veteran clarify whether he still wanted a hearing.  Later in 
March 2002, the veteran responded that he wanted a 
videoconference hearing before a member of the Board at a 
local VA office.  The record does not reflect that he has 
been afforded the opportunity for a video hearing.

In addition, in a rating decision dated in July 1999, the RO 
denied entitlement to service connection for residuals of a 
low back injury (claimed as lumbar disability), and denied 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  In correspondence received from the 
veteran in March 2000, the veteran request that these claims 
be reopened. The Board is of the opinion that the veteran's 
March 2000 letter constitutes a valid notice of disagreement. 
The veteran requested that the RO obtain certain records and 
reevaluate his claims.  This request for reconsideration can 
be reasonably construed as a notice of disagreement.  As 
such, the RO has not issued a statement of the case as to the 
issues of entitlement to service connection for residuals of 
a low back injury and entitlement to a TDIU, and these issues 
must be remanded for the issuance of such a statement of the 
case.  38 U.S.C.A. § 7105 (West 1991).

In view of the above, the case is remanded to the RO for the 
following actions:

1.  The RO should also ensure that a 
statement of the case is issued in 
response to the veteran's notice of 
disagreement with the denial of 
entitlement to service connection for 
residuals of a low back injury and the 
denial of a TDIU, and that the veteran is 
advised of the steps necessary to perfect 
his appeal.

3.  The veteran should be scheduled for a 
video hearing following the usual 
procedures under 38 C.F.R. § 20.700(e) 
(2001).

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The veteran need take no further action unless 
notified otherwise, but may furnish additional evidence and 
argument while the case is in remand status.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 
8 Vet. App. 109 (1995); see also Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
afford the veteran due process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


